Citation Nr: 0939645	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  03-36 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome.  

2.  Entitlement to a higher initial rating for service-
connected peripheral neuropathy of the left lower extremity, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to a higher initial rating for service-
connected peripheral neuropathy of the right lower extremity, 
currently evaluated as 20 percent disabling.  

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1968.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in September 2007 and December 2008.  A review of 
the record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for organic brain syndrome 
and entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence shows moderate incomplete 
paralysis, with no indication of muscle atrophy, resulting 
from the Veteran's peripheral neuropathy of the left lower 
extremity.

2.  The objective medical evidence shows moderate incomplete 
paralysis, with no indication of muscle atrophy, resulting 
from the Veteran's peripheral neuropathy of the right lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial higher disability evaluation 
in excess of 20 percent for peripheral neuropathy of the left 
lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Code 8621 (2009).

2.  The criteria for an initial higher disability evaluation 
in excess of 20 percent for peripheral neuropathy of the 
right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Code 8621 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in February 2003 and May 2006.  In March 2006, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to increased ratings, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot.  

The Veteran's higher initial rating claim is a "downstream" 
element of the RO's grant of service connection for 
peripheral neuropathy of the right and left lower extremities 
in the currently appealed rating decision issued in June 
2003.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
As noted above, in February 2003, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete this claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the June 2003 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for peripheral neuropathy of the right and left 
lower extremities, and because the Veteran's higher initial 
rating claim is being denied in this decision, the Board 
finds no prejudice to the Veteran in proceeding with the 
present decision and any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the 
Veterans Court held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the claim being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to this claim, 
including post-service VA and private treatment records.  The 
Veteran does not now claim that there is any outstanding 
evidence for VA to secure in support of his claim.  In fact, 
in written statements received in May 2006, the Veteran 
indicated that he had no other information or evidence to 
submit to VA.

The RO also conducted medical inquiry in an effort to 
substantiate the claim being decided by affording him VA 
examinations.  Since then, the Veteran has not alleged that 
the reports of these examinations are inadequate to decide 
the claim being decided.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. Apr. 5, 2006) (holding 
that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent that 
it affects the essential fairness of the adjudication).

Criteria & Analysis

The Veteran contends that an increased rating is warranted 
for peripheral neuropathy of the left and right lower 
extremities.  The Veteran is currently assigned 20 percent 
disability ratings for peripheral neuropathy of the left and 
right lower extremities, effective June 24, 2002 under 
Diagnostic Code 8621.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Incomplete paralysis of the external popliteal (common 
peroneal) nerve will be rated as 10 percent disabling where 
mild, 20 percent disabling where moderate, and as 30 percent 
disabling where severe.  Complete paralysis of the external 
popliteal (common peroneal) nerve, with foot drop and slight 
droop of first phalanges of all toes, such that the foot 
cannot dorsiflex, extension (dorsal flexion) of proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and anesthesia covers entire dorsum of 
foot and toes will be rated as 40 percent disabling.  
Neuritis and neuralgia of the external popliteal (common 
peroneal) nerve will be rated on the same basis.  38 C.F.R. 
Part 4, Diagnostic Codes 8521, 8621, 8721 (2009).

The term incomplete paralysis indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration. When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or very rarely lost.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2009).

VA outpatient treatment records dated in July 2002 reflect 
that the Veteran was assessed with mild diabetic neuropathy.  

The Veteran underwent a VA examination in January 2003.  The 
examiner noted that the Veteran had deep tendon reflexes at 
2+ at the knees but absent at the ankles.  Light touch 
sensation was impaired.  

The Veteran underwent another VA examination in June 2006.  
Upon physical examination, his extremities were without 
clubbing or cyanosis, and palpable pulses were noted.  There 
was some mild extremity dystrophy, compatible with fungal 
disease.  Deep tendon reflexes were absent at the knees and 
ankles.  Toes were downgoing.  The examiner diagnosed 
peripheral neuropathy, affecting both lower extremities.  

The Veteran underwent another VA examination in July 2008.  
Upon physical examination, there was full range of motion of 
the right and left hips with flexion of 125 degrees, 
extension of 30 degrees, external rotation of 60 degrees, 
internal rotation of 40 degrees, adduction 25 degrees and 
abduction of 45 degrees.  There was full range of motion of 
the knees of zero to 140 degrees bilaterally without evidence 
of crepitus.  There was full range of motion of the ankles 
with 20 degrees dorsiflexion and 45 degrees plantar flexion 
bilaterally.  There was full range of motion of all toes and 
subtalar joint.  There was faint pitting edema at both 
ankles.  Deep tendon reflexes were 1+ throughout.  

The Veteran underwent another VA examination in February 
2009.  He reported some tingling and numbness in both feet 
along with some cramps in the calf muscles from time to time.  

Upon physical examination, power was normal in both lower 
extremities.  He had markedly developed calf muscles on both 
sides.  There was no atrophy, fasciculations, involuntary 
movements, or tremors.  Knee jerks were 1 to 2+, ankle jerks 
were absent, and plantar reflexes were flexor.  The Veteran 
had reduced sensation to pinprick in stocking distribution 
middle of the legs bilaterally and symmetrically.  The 
examiner diagnosed diabetic peripheral neuropathy of the 
right and left lower extremities, both mild in degree.  

The impairment of the Veteran's left and right lower 
extremities warrant no higher than a 20 percent rating for 
moderate paralysis.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8721.  In order for a higher rating to be assigned, 
there would need to be evidence of severe incomplete 
paralysis, or equivalent impairment or dysfunction of the 
lower extremities, which has not been shown by the competent 
evidence of record, as described above.  The Board also notes 
that the February 2009 VA examiner opined that the Veteran's 
diabetic peripheral neuropathy of the right and left lower 
extremities were both mild in degree.  Overall, there is a 
preponderance of evidence against a finding of severe 
incomplete paralysis of the left and right lower extremities, 
for which higher ratings would be warranted.  As there is a 
preponderance of the evidence against the award of higher 
ratings, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for service-
connected peripheral neuropathy of the left lower extremity 
is not warranted.  

An initial rating in excess of 20 percent for service-
connected peripheral neuropathy of the right lower extremity 
is not warranted.   




REMAND

The Board notes that the Veteran underwent a VA examination 
in February 2009.  The examiner opined that the Veteran 
deserves aid in attendance.  However, the examiner noted that 
this was due to the Veteran's organic brain syndrome, and 
opined that service connection was warranted for the 
Veteran's brain syndrome.  The basis for the examiner's 
opinion was that the Veteran's organic brain syndrome was 
previously service-connected.  However, the record does not 
indicate that the Veteran's organic brain syndrome was 
previously service-connected.  In light of the VA examiner's 
opinion, another VA examination is needed to identify any 
current organic brain syndrome and to obtain an opinion as to 
whether any organic brain syndrome is etiologically related 
to service or any event of service.  38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a).

The Board notes that special monthly compensation may be paid 
if a veteran has a single service-connected disability rated 
100 percent and either (1) has additional service-connected 
disability or disabilities ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or (2) is permanently housebound by reason of 
service-connected disabilities.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).  

Because the Veteran's service connection claim is being 
remanded, and because adjudication of this claim may impact 
adjudication of the Veteran's special monthly compensation 
claim, the Board concludes that these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Given the foregoing, the Veteran's special monthly 
compensation claim also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any current organic brain 
syndrome.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any current organic brain syndrome capable 
of diagnosis should be clearly reported.  
If current organic brain syndrome is 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such organic brain 
syndrome is causally related to the 
Veteran's active duty service, to include 
duties during active duty service.  A 
rationale for such opinions should be 
furnished.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he should 
indicate this.

2.  After completion of the foregoing, 
readjudicate the claim of service 
connection for organic brain syndrome.  
Then, the RO should readjudicate the 
Veteran's special monthly compensation 
claim.  The Board notes that the February 
2009 VA examiner opined that the Veteran 
deserves aid in attendance due to organic 
brain syndrome.  If the benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


